UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6941



In Re: COURTNEY SOLOMON MCKENZIE,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-01-184)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Courtney Solomon McKenzie, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Courtney Solomon McKenzie petitions this court for a writ of

mandamus. We find that mandamus relief is not warranted. Mandamus

is a drastic remedy, only to be granted in extraordinary circum-

stances. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   The party

seeking mandamus relief has the heavy burden of showing that he has

no other adequate avenues of relief and that his right to the

relief sought is clear and indisputable.   Mallard v. United States

Dist. Court, 490 U.S. 296, 309 (1989).     Because there are other

adequate means to attain relief and because McKenzie has failed to

support his claim, his right to mandamus relief is not clear and

indisputable. See United States ex rel. Rahman v. Oncology Assocs.

P.C., 198 F.3d 502, 511 (4th Cir. 1999).   Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2